         Case 1:19-mc-00145-TSC Document 2-2 Filed 08/29/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLUMBIA

ALFRED BOURGEOIS                    :
                                    :
                        Plaintiff,  :
                                    :
                   V.               :               Civil Action No. 1:12-cv-00782-TSC
                                    :
UNITED STATES DEPARTMENT            :
 OF JUSTICE, et al.,                :
                                    :
                        Defendants. :
___________________________________

             ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION

        Upon consideration of the Plaintiff Alfred Bourgeois’ motion for preliminary injunction,

the motion is hereby granted for the reasons stated in Mr. Bourgeois’ Statement of Points and

Authorities. It is therefore

        ORDERED that Plaintiff Bourgeois’ motion for preliminary injunction is GRANTED; it

is further

        ORDERED that the Defendants herein are enjoined from setting a date for executing

Alfred Bourgeois and from executing Alfred Bourgeois pending further order of this Court.

                                             SO ORDERED,



                                             _______________________              __________
                                             United States District Judge         Date
